[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] RULING ON DEFENDANT'S MOTION TO MODIFY
The defendant's Motion to Modify the judgment regarding drop off and pick up of the children for visitation is granted. The prior court orders did not specifically address the issue and the mother's change of residence constitutes a change of circumstances warranting review. The court finds that under all of the circumstances the father's request is reasonable and the court issues the following order concerning weekend visitation: the father shall pick up the children from the mother's residence to begin the weekend visitation. The mother shall pick up the children at the father's residence at the end of the weekend visitation period. The parties may modify this transportation arrangement or the exact time for the start or end of visitation by mutual agreement to accommodate scheduling problems or emergencies.
All other issues raised by the motion have been withdrawn.
Dated this 16, day of February, 1999.
So ordered.
Stevens, J.